In the

United States Court of Appeals
              For the Seventh Circuit

No. 08-3413

R OBERT H ARPER,
                                                   Plaintiff-Appellee,
                                 v.

S HERIFF OF C OOK C OUNTY and
C OOK C OUNTY, ILLINOIS,
                                            Defendants-Appellants.


            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
             No. 1:07-cv-02393—John W. Darrah, Judge.



     A RGUED A PRIL 6, 2009—D ECIDED S EPTEMBER 8, 2009




 Before B AUER, S YKES and T INDER, Circuit Judges.
  B AUER, Circuit Judge. This case involves a confused
and confusing class action lawsuit that we put to rest
today. Robert Harper sued the Sheriff of Cook County,
claiming that when new detainees are remanded to the
Sheriff’s custody after a probable cause hearing, they
are unconstitutionally required to undergo certain
intake procedures at the Cook County Jail before being
2                                              No. 08-3413

allowed to leave on bond. The district court certified
Harper’s class, a decision that the Sheriff appeals. We
agree with the Sheriff that this is not an appropriate case
for class disposition and vacate the decision of the
district court granting class certification.


                   I. BACKGROUND
  Harper was arrested by a Chicago police officer on the
evening of September 29, 2005. The next day, he was
brought before a judge around 1:00 p.m. for a probable
cause hearing. The judge found probable cause, set bond
at $15,000, and remanded Harper to the Sheriff’s cus-
tody. Harper claims that his wife attended the
probable cause hearing and immediately sought to post
cash bond, but was not permitted to post bond until
sometime after 4:00 p.m. Harper was released from
the Sheriff’s custody around 11:00 p.m.
  When a detainee returns to the Cook County Jail after
a probable cause hearing, he is placed in a bull pen
and begins to be processed into the jail. This involves
assigning the detainee an identification number, taking
his picture and fingerprints, collecting any property
carried by the detainee, conducting a personal history
interview, performing a psychiatric screening, assigning
the detainee to a division within the jail, conducting a
medical examination, and a strip search.
  Family members or friends who want to post bond for
a detainee do so, not with the Sheriff, but with the Office
of the Clerk of the Circuit Court of Cook County. The
No. 08-3413                                                  3

Sheriff’s policy directs that “[i]nmates who have their
bond posted while going through the intake process are
moved ahead of the other inmates in order to speed up
their release . . . . In some instances, the psychiatric inter-
view and the medical examination are eliminated.”
Before releasing a detainee, the Sheriff takes a number
of steps to ensure that he is releasing the right person.
This process includes checking the detainee’s photo-
graph, comparing the detainee’s fingerprints with those
taken during the intake procedure, and requiring the
detainee to provide answers to personal questions that
were asked during the prior personal history interview
that only the detainee should know.
   Harper brought this action to challenge his detention
and treatment in the jail. In his complaint, Harper ex-
plained that he “was required to submit to the
processing required by the Sheriff’s policies of a person
being admitted to the Cook County Jail while plain-
tiff’s family members posted cash bond.” He went on to
describe the processing, which “began with placement
into an overcrowded and unsanitary animal cage, and
include a chest x-ray, the non-consensual insertion of a
swab into plaintiff’s penis [to test for STDs], the non-
consensual taking of blood, and a strip search which
was conducted in a manner calculated to embarrass
and humiliate.”
  In his motion to certify the case as a class action,
Harper sought to represent “[a]ll persons who were
processed into the Cook County Jail on and after May 2,
2005 while persons acting on behalf of the arrestee
4                                               No. 08-3413

sought to post cash bond.” He later changed his proposed
class definition to “[a]ll persons processed into the Cook
County Jail on and after May 2, 2005 while that person,
or someone acting on his (or her) behalf, sought to
post cash bond.” The district court granted Harper’s
motion to certify the case as a class action, but found that
Harper’s proposed class definition was too broad and
ordered him to provide a new class definition within
fourteen days. We granted the Sheriff’s petition to
appeal from the order granting class certification ac-
cording to Federal Rule of Civil Procedure 23(f).


                    II. DISCUSSION
  To certify a class, a district court must find that each
requirement of Rule 23(a) (numerosity, commonality,
typicality, and adequacy of representation) is satisfied
as well as one subsection of Rule 23(b). “Failure to meet
any of the Rule’s requirements precludes class certifica-
tion.” Arreola v. Godinez, 546 F.3d 788, 794 (7th Cir. 2008).
In this case, Harper claimed, and the district court
agreed, that his class action satisfied Rule 23(a) and
Rule 23(b)(3) (predominance of common issues and
superiority of the class action format). On appeal, the
Sheriff claims that none of the Rule 23(a) prerequisites
for class certification were met and that Harper’s
proposed class also failed to meet the requirements of
Rule 23(b)(3), so the district court should have denied
class certification. We review a district court’s decision
to certify a class for an abuse of discretion. Arreola, 546
F.3d at 794.
No. 08-3413                                                   5

    A. Jurisdiction
  Before getting to the substance of this case, we address
a jurisdictional issue. Rule 23(f) states that “[a] court of
appeals may permit an appeal from an order granting
or denying class-action certification under this rule if a
petition for permission to appeal is filed . . . within 10 days
after the order is entered.” The Sheriff followed this
procedure and we permitted the appeal. However, Harper
claims that the district court’s order was not the
appealable order contemplated by Rule 23(f) because it
did not define the class as required by Rule 23(c)(1)(B),
and that, consequently, we do not have jurisdiction to
consider the Sheriff’s appeal. Harper is correct that the
district court did not define the class as it should have,
but that does not deprive us of jurisdiction.
  There is no doubt that the district court certified the
class. Its order states: “Plaintiff’s Motion to Certify Case
as a Class Action is granted.” This allowed the Sheriff
to seek permission to file an interlocutory appeal.
Harper argues that the Sheriff was required to wait until
a new class definition was submitted. But Harper was
charged with that responsibility and the Sheriff had
only ten days in which to seek permission to appeal. The
Sheriff waited as long as he could and acted properly.1



1
  The Sheriff submitted his Rule 23(f) request to file an inter-
locutory appeal on the same day that Harper’s amended class
definition was due. Because Rule 6 directs that weekends
are not counted when a time period is less than eleven days,
                                                 (continued...)
6                                                No. 08-3413

Furthermore, the propriety of resolving Harper’s pro-
posed class issues through the class action format, which
goes to the heart of this appeal, is not dependent on
the subtleties of the class definition.


    B. Class Certification
  Next, we must decipher what Harper is complaining
about in order to determine whether his claim is
suitable for disposition through the class action format.
As the Sheriff notes, Harper’s claim has been a moving
target throughout this litigation. Harper’s actual com-
plaint makes it seem that he is seeking to challenge the
specific intake procedures utilized by the Sheriff such
as the strip search and STD test. Harper’s deposition
testimony confirms that he was offended by these two
procedures. But Harper assured us multiple times at
oral argument that this case is not about searching and
swabbing, and we take him at his word. If these were
his claims, this case would be duplicative of two other
class actions challenging these procedures at the Cook
County Jail. Young v. County of Cook, 06 C 552 (strip search);
Jackson v. Sheriff of Cook County, 06 C 493 (STD testing).2



1
  (...continued)
ten days for the Sheriff in this case was the same as fourteen
days for Harper.
2
  The complaint also mentions a chest x-ray and blood draw
as part of the processing procedures. But Harper’s brief ac-
knowledges that he had “no problem” with these two proce-
dures.
No. 08-3413                                                     7

  Failing to take issue with any particular intake proce-
dure, Harper is left with a claim that the Sheriff is uncon-
stitutionally holding detainees after bond has been
posted.3 But the constitutionality of this detention
depends on whether the length of the delay between the
time the Sheriff was notified that bond had been
posted and the time that the detainee was released was
reasonable in any given case. See Chortek v. City of Mil-
waukee, 356 F.3d 740, 747 (7th Cir. 2004) (delay in process-
ing is actionable if unreasonable). That is an individual
issue that will depend on how long each detainee was
held after bond was posted and what justifications
there might be for the delay on that particular day or
for that particular detainee—the time of day, whether
the jail was processing an unusually large number of
detainees at that time, whether other events occurring
at the jail legitimately slowed processing times, whether
the detainee’s lack of cooperation delayed processing,
etc. See Lewis v. O’Grady, 853 F.2d 1366, 1370 (7th Cir. 1988)
(what is a reasonable time for detaining prisoner after
grounds for detention have ceased depends on facts



3
   This gives Harper the benefit of the doubt. In some places, his
brief claims that detainees should not be processed into the
jail when a family member is ready, willing, and able to
post bond. But bond is posted at the Clerk’s office; Harper
does not explain how the Sheriff is to blame for any delay a
family member might experience in being allowed to
actually post bond with the Clerk and the Sheriff cannot be
expected to forego processing based on a detainee’s as-
surances that bond will be posted soon.
8                                                   No. 08-3413

presented in each case). Liability, to say nothing of dam-
ages, would need to be determined on an individual
basis. Thus, common issues do not predominate over
individual issues, making this case inappropriate for
class disposition. Fed. R. Civ. P. 23(b)(3).4
  Harper counters that a common issue predominates:
whether it is reasonable to assign a jail identification
number to a detainee before allowing him to be released
on bond. But claiming that an issue predominates
does not make it so. Harper is trying to focus the class
certification discussion around an issue that is not
central to the litigation. See Amchem Products, Inc. v. Wind-
sor, 521 U.S. 591, 624-25 (1997) (basic fact that all
members of proposed class were exposed to asbestos
was insufficient to satisfy predominance requirement
where greater number of significant individual issues
existed); see also Hyderi v. Washington Mut. Bank, FA,



4
  Harper also attempts to bring this action on behalf of individ-
uals who were required to undergo certain processing proce-
dures before being allowed to post bond themselves. It
is questionable as to whether Harper can represent these
individuals since he did not attempt to post bond himself and
so his claim is likely not typical of that portion of the pur-
ported class that posted bond themselves. See Fed. R. Civ. P.
23(a)(3). Regardless of this typicality concern, the reason-
ableness of the delay between a detainee informing the
Sheriff of his desire to post bond and the detainee’s release
remains an individual issue to be determined according to
the length of the delay and the conditions and exigencies of
the jail as they existed on that particular day.
No. 08-3413                                             9

235 F.R.D. 390, 403 (N.D. Ill. 2006) (“A putative class
representative cannot satisfy the predominance require-
ment by defining the common issue narrowly and
leaving all of the individual issues for follow-on pro-
ceedings, especially when the non-common issues are
necessarily intertwined with the common issues and
resolution of the common issues would not materially
advance the litigation.”). The fact that the Sheriff
assigned Harper an identification number cannot be
what caused Harper the embarrassment, humiliation,
unreasonable deprivation of liberty, and pain and
suffering described in his complaint.
   If assigning identification numbers is the predominant
issue in this case, then Harper would be arguing that it
is unconstitutional to give detainees, who have been
remanded to the custody of the Sheriff to keep until trial
or until bond is posted, an identification number, re-
gardless of the amount of time it takes to assign the
number and ultimately release the detainee. The Sheriff
processes approximately 300 new detainees into the jail
every day and he must maintain some system of keeping
track of who has been committed to, and released from,
his custody. There is nothing unconstitutional about
assigning an identification number to a detainee who
has been remanded to the custody of the Sheriff, unless
it takes an unreasonable amount of time or is done in
some unreasonable manner. And, as we just stated,
those are individual issues.
  We have one last matter to resolve. Harper makes an
equal protection claim that individuals with wealth,
10                                              No. 08-3413

clout, or political influence are not required to undergo
the Sheriff’s intake procedures, but are allowed to im-
mediately post bond (individually or through a family
member) and be released from the Sheriff’s custody.
Harper admitted that he was not treated differently
from anyone he observed in the jail; to support his equal
protection claim, Harper obtained an affidavit from a
police officer who was arrested and claimed that after
his hearing he was not placed into a bull pen or
processed into the jail, but was released immediately
after the hearing when his wife posted bond. The officer
claimed that this is common treatment for persons with
clout.
  It is easy to understand why police officers would not
be placed in a bull pen with other detainees for the safety
of the officers. The Sheriff’s written policy states that one
reason to separate a detainee is his need for protective
custody. But either way, class action disposition is not
a superior method of litigating this claim. See Fed. R.
Civ. P. 23(b)(3). Harper is not interested in a large
damage award (he claimed at oral argument that he
would have brought this case as a Rule 23(b)(2) action
for an injunction if he had standing to do so), and his
desire to prove the existence and illegality of the
Sheriff’s discriminatory practice can be satisfied in an
individual suit without the management issues of a
class action. It would be better to litigate this claim
with Harper’s other individual claims.
No. 08-3413                                        11

                 III. CONCLUSION
  For the reasons discussed above, we V ACATE the
district court’s certification of Harper’s class and
R EMAND for resolution of Harper’s individual claims.




                        9-8-09